29 F.3d 631
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles Ray FORBES, Sr., Plaintiff-Appellant,v.Frank DIMODICA, Detective at City of Phoenix Police Divisionof Sex Crimes Investigation, Defendant-Appellee.
No. 93-16688.
United States Court of Appeals, Ninth Circuit.
Submitted July 18, 1994.*Decided July 20, 1994.

Before:  FARRIS, KOZINSKI and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Charles Ray Forbes, Sr. appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 complaint alleging that detective Dimodica violated his constitutional rights by telling Forbes' sister he was guilty of child molestation.  We affirm.


3
"[D]amage to reputation, standing alone, cannot state a claim for relief under section 1983 because reputation is neither 'liberty' nor 'property' guaranteed against state deprivation without due process of law."   Johnson v. Barker, 799 F.2d 1396, 1399 (9th Cir.1986) (citing  Paul v. Davis, 424 U.S. 693, 711-12 (1976)).


4
The judgment of the district court is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Appellant's motion for argument is denied.  Appellant's motion for a stay or extention is denied.  Appellant's motion for appointment of counsel is also denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Circuit Rule 36-3